959 F.2d 231
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert N. MORELAND;  Naomi M. Moreland, Plaintiffs-Appellants,v.VELSICOL CHEMICAL CORPORATION, Defendant-Appellee.
No. 91-1802.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 20, 1992Decided:  April 8, 1992

Robert N. Moreland, Naomi M. Moreland, Appellants Pro Se.
Richard Louis Earles, SHUMAN, ANNAND & POE, Charleston, West Virginia, for Appellee.
Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard and Naomi Moreland seek to appeal the order of the district court granting summary judgment for Velsicol in their diversity personal injury and property damage case.  We grant the Morelands' motion for leave to proceed on appeal in forma pauperis.  The district court found the Morelands' claims barred on res judicata grounds.  Upon review of the record and the district court's opinion we conclude that the district court's decision was proper.   See Moreland v. Velsicol Chem.  Corp., 772 F. Supp. 292 (N.D.W. Va. 1991).  Velsicol's motion for sanctions under Fed.  R. App.  P. 38 is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED